\




             IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. WR-93,764-01


                         EX PARTE DEMETRIUS BEASON, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W16-52471-M(A) IN THE 194TH DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                               ORDER

        Applicant was convicted of burglary of a habitation and sentenced to 10 years’ imprisonment.

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends that his right to due process was violated when he was denied

consideration for shock probation through no fault of his own. Specifically, Applicant states that his

hearing on the 178th day from the date of the execution of his sentence was postponed, and he was

not returned to the trial court until the 181st day, when the trial court no longer had jurisdiction. TEX .

CODE CRIM . PROC. Art. 42A.202. The State agrees that Applicant is entitled to relief.
                                                                                                       2

        Applicant has alleged facts that, if true, might entitle him to relief. However, the trial court

has not entered findings and conclusions. TEX . CODE CRIM . PROC . Art. 11.07, § 3(c), (d).

Additionally, the parties refer to a docket sheet that is not part of the record before this Court.

Accordingly, the record should be developed. The trial court is the appropriate forum for findings

of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In developing the record, the trial court may use

any means set out in Article 11.07, § 3(d). It appears that Applicant is represented by counsel. If the

trial court elects to hold a hearing, it shall determine whether Applicant is still represented by

counsel. If Applicant is not represented by counsel, is indigent, and wants to be represented by

counsel, the trial court shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM .

PROC . art. 26.04. If counsel is appointed or retained, the trial court shall immediately notify this

Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

is eligible for shock probation, and whether his right to due process was violated when he was denied

consideration for shock probation. The trial court may make any other findings and conclusions that

it deems appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.
                          3

Filed: October 19, 2022
Do not publish